09/25/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON

                  RICKY L. HILL v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for McNairy County
                      No. 3564     J. Weber McCraw, Judge
                     ___________________________________

                           No. W2017-02380-CCA-R3-PC
                       ___________________________________


The pro se Petitioner, Ricky L. Hill, appeals the McNairy County Circuit Court’s
dismissal of his petition for post-conviction relief. The State has filed a motion
requesting that this Court affirm the lower court’s denial of relief pursuant to Rule 20 of
the Rules of the Court of Criminal Appeals. Because the Petitioner has failed to establish
that he is entitled to post-conviction relief, we conclude that the State’s motion is well-
taken. Accordingly, we affirm the summary dismissal of the motion.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
        Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which ALAN E. GLENN
and J. ROSS DYER, JJ., joined.

Ricky L. Hill, Hartsville, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Zachary T. Hinkle, Assistant
Attorney General; Mark E. Davidson, District Attorney General; and Lisa Miller,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

       The sparse record on appeal offers limited information about the details of the
Petitioner’s offense and conviction. However, it appears that the Petitioner was indicted
for theft of property, for which he pleaded guilty in January 2017. At that time, he
received a suspended sentence. In February 2017, he failed two drug screens, and his
probation officer filed a probation violation report. Following a hearing, the trial court
revoked the Petitioner’s probation.
        Thereafter, the Petitioner filed a pro se petition for post-conviction relief,
challenging the revocation of his probation. He asserted that the drug screens were not
properly administered or tested, that chain of custody was not established, that counsel in
the revocation proceedings was ineffective for failing to attack the validity of the drug
tests, and that his counsel had a conflict of interest. The post-conviction court summarily
dismissed the petition.

       In Young v. State, this Court noted that an order revoking probation ends the
probation term and reinstates the original sentence but does not impose a new sentence.
101 S.W.3d 430, 432 (Tenn. Crim. App. 2002). Thus, the Court held that revocation of
probation is not a “sentence” that may be challenged pursuant to the Post-Conviction
Procedure Act. Id. (“[A]n order revoking suspension of sentence or probation typically
ends the period of suspension of the execution of the original term and mandates that the
original sentence be carried out.”) Because the Act “does not permit the filing of a
petition under its provisions to attack collaterally the validity of a proceeding to revoke
the suspension of sentence and/or probation,” see id. at 433, the post-conviction court
correctly dismissed the petition for post-conviction relief and that judgment is affirmed.

       When an opinion would have no precedential value, the Court of Criminal
Appeals may affirm the judgment or action of the trial court by memorandum opinion
when the judgment is rendered or the action is taken in a proceeding without a jury, such
judgment or action is not a determination of guilt, and the evidence does not preponderate
against the finding of the trial judge. See Tenn. Crim. App. R. 20. We conclude that this
case satisfies the criteria of Rule 20. The judgment of the trial court, therefore, is
affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.


                                             ____________________________________
                                                   CAMILLE R. MCMULLEN, JUDGE




                                           -2-